                     Case 20-12602-BLS              Doc 107      Filed 11/13/20        Page 1 of 3




                             IN THE UNITED STATES BANKRUPTCY COURT

                                     FOR THE DISTRICT OF DELAWARE

                                                                       )
    In re:                                                             )   Chapter 11
                                                                       )
    RED REEF ALTERNATIVE INVESTMENTS,                                  )   Case No. 20-12602 (BLS)
    LLC and EMERGENT CAPITAL, INC.,1                                   )
                                                                       )   Jointly Administered
                                         Debtors.                      )
                                                                       )   Ref. Docket Nos. 68, 105

                 ORDER PURSUANT TO SECTION 327(e) OF THE
            BANKRUPTCY CODE, RULE 2014 OF THE FEDERAL RULES OF
        BANKRUPTCY PROCEDURE AND LOCAL RULE 2014-1 AUTHORIZING
       THE EMPLOYMENT AND RETENTION OF KELLEY DRYE & WARREN LLP
        AS GENERAL NON-BANKRUPTCY COUNSEL FOR THE DEBTORS AND
          DEBTORS IN POSSESSION EFFECTIVE AS OF THE PETITION DATE

                     Upon the application (the “Application”)2 of the above-captioned debtors and

debtors in possession (the “Debtors”) seeking authorization to retain and employ Kelley Drye &

Warren LLP (“KDW”) as general non-bankruptcy counsel in these chapter 11 cases; and upon the

Carr Declaration in support of the Application; and upon the Martinez Declaration in support of

the Application; and upon the Rule 2016 Statement submitted concurrently with the Application;

and upon the Supplemental Declaration in support of the Application; and the Court being satisfied

based on the representations made in the Application, the Carr Declaration, the Martinez

Declaration, the Rule 2016 Statement, and the Supplemental Declaration that KDW neither

represents nor holds any interest adverse to the Debtors or to the estates with respect to the matters

1
             The last four digits of each Debtor’s taxpayer identification number are: Red Reef Alternative Investments,
             LLC (0302) and Emergent Capital, Inc. (3473). The location of the Debtors’ service address for purposes of
             these cases is 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432.
2
             Capitalized terms used but not defined herein shall have the meanings set forth in the Application and the
             Supplemental Declaration, as applicable.
              Case 20-12602-BLS          Doc 107        Filed 11/13/20   Page 2 of 3




on which KDW is to be employed, and that the employment of KDW as general non-bankruptcy

counsel to the Debtors is necessary and in the best interests of the Debtors and their estates; and it

appearing that the Court has jurisdiction to consider the Application; and it appearing that due

notice of the Application has been given and no further notice need be given; and upon the

proceedings before the Court; and after due deliberation and good and sufficient cause appearing

therefor;

               IT IS HEREBY ORDERED THAT:

               1.      The Application is GRANTED as set forth herein.

               2.      Pursuant to sections 327(e) and 328(a) of the Bankruptcy Code, the Debtors

are authorized to retain and employ KDW as counsel to provide legal services concerning

corporate    and    transactional   matters,    labor     and   employment      matters,   employee

benefit/compensation matters, and securities matters in these chapter 11 cases, effective as of the

Petition Date, pursuant to the terms set forth in the Application.

               3.      KDW shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the Debtors’ chapter 11 cases in

compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions of the

Bankruptcy Rules, Local Bankruptcy Rules, and any other applicable procedures and orders of the

Court. KDW also intends to make a reasonable effort to comply with the U.S. Trustee’s requests

for information and additional disclosures as set forth in the Guidelines for Reviewing Applications

for Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in


                                                   2
              Case 20-12602-BLS           Doc 107   Filed 11/13/20   Page 3 of 3




Larger Chapter 11 Cases, both in connection with this Application and the interim and final fee

applications to be filed by KDW in these chapter 11 cases.

               4.     KDW shall exhaust the retainer it is holding in satisfaction of allowed

compensation and reimbursement awarded before seeking additional payments from the Debtors

on account of such allowed awards.

               5.     KDW shall provide ten (10) business days’ notice to the Debtors and the

U.S. Trustee in connection with any increase of the hourly rates listed in the Application. The

U.S. Trustee and the Debtors retain all rights to object to any rate increase on all grounds,

including, but not limited to, the reasonableness standard provided in section 330 of the

Bankruptcy Code, and the Court retains the right to review any rate increase pursuant to section

330 of the Bankruptcy Code.

               6.     Notwithstanding anything to the contrary in any engagement letter or

otherwise, any waiver by the Debtors of conflict of interests of KDW shall not be enforceable

during the course of these bankruptcy cases.

               7.     The Court shall retain exclusive jurisdiction during the course of these

bankruptcy cases over any and all matters arising from or relating to the implementation,

interpretation or enforcement of this order, or the Debtors’ engagement of KDW.




 Dated: November 13th, 2020 Wilmington,
 Delaware                                      BRENDAN L. SHANNON UNITED STATES BANKRUPTCY JUDGE
                                                3
